department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-3205-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel new jersey district from subject issue cc ner njd attn patricia y taylor deborah a butler assistant chief_counsel field service cc dom fs pharmaceutical industry pre-launch costs this memorandum responds to your undated request received here on date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent whether certain marketing and advertising costs incurred before regulatory approval of a product for sale are ordinary and necessary business_expenses deductible under i r c ' conclusion on the facts presented the costs appear indistinguishable from those costs traditionally associated with ordinary business advertising and thus are ordinary and necessary business_expenses under sec_162 facts prior to the commercial sale production or distribution of certain products the regulatory approval thereof by the government must be obtained while that approval is pending certain marketing costs are often incurred for example campaigns raising consumer awareness of the purported need for the product and or advertisements that the product will be acoming soon in addition some training symposia and literature in the product s use may be offered to certain distributors and professionals the cost of developing an initial marketing strategy may also be incurred before the product is actually available to sell law and analysis sec_162 allows the deduction of ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business advertising and other selling_expenses under the regulations are specifically set out as deductible business_expenses treas reg ' a moreover the costs of institutional or goodwill_advertising which keeps the taxpayer s name before the consumer are deductible as ordinary and necessary expenses provided the expenditure is related to business taxpayer might expect to receive in the future 29_tc_528 aff d and rev d on other issues 271_f2d_930 3d cir sec_263 however provides that no deduction is allowed for permanent improvements and betterments made to increase the value of property the supreme court in 503_us_79 concluded that certain legal and professional fees incurred by a target_corporation to facilitate a merger created significant long-term benefits for the taxpayer and thus were capital expenditures the court specifically rejected the notion that its earlier decision in 403_us_345 should be read as holding athat only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 id pincite emphasis in original capitalization of advertising costs is required nevertheless if the predominant purpose served thereby is the expenditure s contribution to acquisition of a capital_asset for example where the expenditure is designed to allay the fears and apprehensions of the public where that otherwise unmitigated concern could result in aroadblocks and delays in issuance of a necessary permit or license for the construction and operation of a nuclear power plant cleveland electric illuminating co v united_states cl_ct in those circumstances the advertising costs are really just a part of the cost of acquiring the construction permit and operating license this determination is a question of fact which is to be resolved from all the evidence and in light of the burden_of_proof id pincite your assessment of the operative facts in this instance which is controlling for present purposes of course finds the advertising in issue here to be unlike that which is necessarily capitalized the service has consistently maintained the position that the indopco ruling did not change the fundamental legal principles for determining whether a particular expenditure can be deducted or instead must be capitalized to that end revrul_92_80 specifically states that the indopco decision does not affect the treatment of advertising costs under sec_162 revrul_92_80 1992_2_cb_57 moreover that ruling makes clear that such expenditures are still generally deductible even though those costs may still have some future benefit to the taxpayer case development hazards and other considerations in this case in light of your specific factual determination that the advertising expenses in issue are indistinguishable from athose costs traditionally associated with ordinary business advertising we agree that an ordinary deduction should be allowed see also rjr nabisco v commissioner tcmemo_1998_252 --------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------------- despite this position we do not wish to foreclose the possibility of other necessarily capital pre-launch expenditures in this industry where such costs are comparable in nature to those described in cleveland electric those would be advertising costs which are geared towards mobilizing opinion as an aid towards regulatory approval in the context of fda actions however unlike the nuclear plant regulatory process involved in cleveland electric we presume such a situation is rather unlikely to present itself in reality deborah a butler by richard l carlisle chief income_tax accounting branch field service division just like with advertising the existence of some resultant future benefit from other expenditures as well is not fatal for current deduction treatmentbin and of itself see revrul_94_12 1994_1_cb_36 incidental repairs deductible revrul_94_77 1994_2_cb_19 severance_pay deductible revrul_96_62 1996_2_cb_9 training costs deductible
